1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT HATCHER,                                      Case No.: 3:19-cv-00721-MMA-LL
     Booking #19705701,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILURE TO PAY
                          vs.                             FILING FEES REQUIRED
14
                                                          BY 28 U.S.C. § 1914(a) AND AS
15                                                        FRIVOLOUS PURSUANT
     LINDSEY L. BALL, et al.,                             TO 28 U.S.C. § 1915A(b)(1)
16
                                      Defendants.
17
18
19          Plaintiff, Robert Hatcher, while in custody at the San Diego Central Jail (“SDCJ”),
20   filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 on April 18, 2019,
21   attached to which are dozens of pages of miscellaneous medical record exhibits. See
22   Compl., Doc. No. 1. Hatcher’s pleading is confusing and disjointed, but it appears he seeks
23   to sue several doctors and nurses at SDCJ and at Tri City Medical Center in Oceanside,
24   California, where his exhibits show he was temporarily examined and treated for a host of
25   medical conditions and complaints. Id. at 1-5, 17-18. Hatcher also includes as defendants
26   the former First Lady of the United States and private individuals he labels as his “stalkers,”
27   and he claims he is being discriminating against, disparaged, and subject to “arbitrary
28   detention” because he is Native American. Id. at 1, 4, 18-20.
                                                      1
                                                                                3:19-cv-00721-MMA-LL
1           Hatcher has not prepaid the $400 filing fee required to commence civil action
2    pursuant to 28 U.S.C. § 1914(a), nor has he filed a Motion to Proceed In Forma Pauperis
3    (“IFP”) pursuant to 28 U.S.C. § 1915(a).
4    I.     Failure to Pay Filing Fee or Request IFP Status
5            All parties instituting any civil action, suit or proceeding in any district court of the
6    United States, except an application for writ of habeas corpus, must pay a filing fee of
7    $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a party’s failure to pay this
8    filing fee only if the party is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a).
9    See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook, 169
10   F.3d 1176, 1177 (9th Cir. 1999).
11          Hatcher has not prepaid the $400 in filing and administrative fees required to
12   commence a civil action, and he has not filed a Motion to Proceed IFP in compliance with
13   28 U.S.C. § 1915(a). Therefore, his civil action cannot proceed. See 28 U.S.C. § 1914(a);
14   Andrews, 493 F.3d at 1051. And while the Court would ordinarily grant him leave to file
15   an IFP Motion pursuant 28 U.S.C. § 1915(a), it finds, for the reasons set out below, that
16   doing so would be futile since Hatcher is no longer entitled to that privilege, he fails to
17   include plausible allegations of imminent danger of serious physical injury at the time he
18   filed his Complaint, and his suit is legally frivolous.
19   II.    28 U.S.C. § 1915(g)’s “Three-Strikes” Bar
20          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
21   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners,” however, “face an
22   additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a filing
23   fee” in installments as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison Litigation Reform
24
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.
                                                         2
                                                                                         3:19-cv-00721-MMA-LL
1    Act (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP in cases
2    where the prisoner:
3                 . . . has, on 3 or more prior occasions, while incarcerated or
                  detained in any facility, brought an action or appeal in a court of
4
                  the United States that was dismissed on the grounds that it is
5                 frivolous, malicious, or fails to state a claim upon which relief
                  can be granted, unless the prisoner is under imminent danger of
6
                  serious physical injury.
7
8    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
9    provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
10   “Andrews”). “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed
11   IFP.” Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
12   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
13   suits may entirely be barred from IFP status under the three strikes rule[.]”). The objective
14   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
15   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
16          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
17   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
18   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
19   styles such dismissal as a denial of the prisoner’s application to file the action without
20   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
21   Once a prisoner has accumulated three strikes, he is prohibited by section 1915(g) from
22   pursuing any other IFP action in federal court unless he can show he is facing “imminent
23   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
24   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
25   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
26   III.   Discussion
27          As an initial matter, the Court has reviewed Hatcher’s pleading and finds it contains
28   no “plausible allegations” to suggest he “faced ‘imminent danger of serious physical
                                                   3
                                                                               3:19-cv-00721-MMA-LL
1    injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)).
2    Instead, Hatcher’s sparse and disjointed Complaint seeks $1.5 million dollars in general
3    and punitive damages and his “release from jail” by relying on conclusory allegations of
4    medical discrimination based on his ethnicity and supported only by reams of medical
5    records he attaches in no particular order as exhibits.2 See Compl., Doc. No. 1 at 2-10, 13-
6    84; Sierra v. Woodford, 2010 WL 1657493 at *3 (E.D. Cal. April 23, 2010) (finding “long,
7    narrative, rambling statements regarding a cycle of violence, and vague references to
8    motives to harm” insufficient to show Plaintiff faced an “ongoing danger” as required by
9    Cervantes).
10          If this were not enough, Plaintiff’s claims also appear duplicative of several other
11   civil actions he has filed in the Southern District of California over the course of the last
12   few months. See 28 U.S.C. § 1915A(b)(1) (requiring sua sponte dismissal of prisoner
13   complaints, or any portions of them, which are “frivolous, malicious, or fail[ ] to state a
14   claim upon which relief may be granted.”); Coleman v. Tollefson, 135 S. Ct. 1759, 1764
15   (2015); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018) (quoting 28 U.S.C.
16   § 1915A(b)). “The purpose of § 1915A is to ‘ensure that the targets of frivolous or
17   malicious suits need not bear the expense of responding.”’ Nordstrom v. Ryan, 762 F.3d
18   903, 907 n.1 (9th Cir. 2014) (internal citation omitted); O’Loughlin v. Doe, 920 F.2d 614,
19   617 (9th Cir. 1990) (a complaint “is frivolous if it has no arguable basis in fact or law.”).
20          A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
21
22
23   2
       Plaintiff’s exhibits are comprised of what appear to be medical discharge records, medication and dietary
     instructions, and referral summaries outlining his transition of care from Tri-City Medical Center in
24   Oceanside, California, to San Diego County Sheriff’s Department officials. See Compl., Doc. No. 1 at 9-
25   84. But while “much liberality is allowed in construing pro se complaints, a pro se litigant cannot simply
     dump a stack of exhibits on the court and expect the court to sift through them to determine if some nugget
26   is buried somewhere in that mountain of papers, waiting to be unearthed and refined into a cognizable
     claim.” Samtani v. City of Laredo, 274 F. Supp. 3d 695, at *2 (S.D. Texas 20i17). “The Court will not
27   comb through attached exhibits seeking to determine whether a claim possibly could have been stated
     where the pleading itself does not state a claim. In short, [Plaintiff] must state a claim, not merely attach
28   exhibits.” Stewart v. Nevada, No. 2:09-CV-01063, 2011 WL 588485, at *2 (D. Nev. Feb. 9, 2011).
                                                          4
                                                                                           3:19-cv-00721-MMA-LL
1    “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
2    1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
3    internal quotations omitted). In Hatcher v. SNR Serina, et al. S. D. Cal. Civil Case No.
4    3:19-cv-00661-WQH-LL, for example, which Plaintiff filed just ten days before this case,
5    he also alleged that the head nurse at SDCJ, whom he includes as Defendant in this case,
6    together with other unidentified SDCJ medical officials, discriminated against him as a
7    Native American by refusing to comply with Tri City Medical Center doctors’ orders. See
8    id., Compl., Doc. No. 1 at 1-2. In Hatcher v. Aurthur, et al., S.D. Cal. Civil Case No. 3:19-
9    cv-00615-LAB-WVG, Plaintiff also claimed, as he does again here, to have been “stalked”
10   while in Carlsbad and Oceanside, California, and to have been the victim of “murder plots”
11   across state lines hatched by former First Lady Michelle Obama and private citizens. See
12   id., Compl., Doc. No. 1 at 1-2; Amend. Compl., Doc. No. 7 at 1-4.
13         Thus, because Plaintiff continues to raise the same claims against several of the same
14   parties in 19cv0661 and 19cv0615, this later-filed case is subject to sua sponte dismissal
15   as frivolous pursuant to 28 U.S.C. § 1915A(b)(1). See Cato, 70 F.3d at 1105 n.2;
16   Nordstrom, 762 F.3d at 907 n.1; see also Adams v. Cal. Dep’t of Health Servs., 487 F.3d
17   684, 688–89 (9th Cir. 2007) (“[I]n assessing whether the second action is duplicative of
18   the first, we examine whether the causes of action and relief sought, as well as the parties
19   or privies to the action, are the same.”), overruled on other grounds by Taylor v. Sturgell,
20   553 U.S. 880, 904 (2008).
21         And while Defendants typically carry the initial burden to produce evidence
22   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
23   some instances, the district court docket may be sufficient to show that a prior dismissal
24   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
25   at 1120. That is the case here.
26         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
27   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
28   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
                                                   5
                                                                               3:19-cv-00721-MMA-LL
1    Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
2    notice of proceedings in other courts, both within and without the federal judicial system,
3    if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
4    F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2
5    (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council v.
6    Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
7           This Court takes judicial notice of its own records and finds that Plaintiff Robert
8    Hatcher, currently identified as San Diego County Sheriff’s Department Inmate Booking
9    No. 19705701, while incarcerated, has filed three prior civil actions or appeals that were
10   dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
11   which relief may be granted. They are:
12          1)    Hatcher v. Aurthur, et al., Civil Case No. 3:18-cv-00491-LAB-KSC
            (S.D. Cal. Mar. 31, 2018) (Order Denying Motion to Proceed IFP and
13
            Dismissing Civil Action as Frivolous pursuant to 28 U.S.C.
14          § 1915(e)(2)(B)(i)) (Doc. No. 3) (strike one);
15
            2)     Hatcher v. Monahan, Civil Case No. 3:18-cv-00492-CAB-KSC (S.D.
16          Cal. April 5, 2018) (Order Granting Motions to Proceed IFP and Dismissing
            Complaint for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2) and
17
            § 1915A(b)) (Doc. No. 12); (S. D. Cal., June 14, 2018) (Order Dismissing
18          Civil Action for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2)
            and § 1915A(b) and for Failing to Prosecute in Compliance with Court Order
19
            requiring Amendment)) (Doc. No. 17) (strike two)3; and
20
            3)    Hatcher v. Dr. Blake, et al., Civil Case No. 3:18-cv-00561-MMA-
21
            MDD (S.D. Cal. May 17, 2018) (Order Granting Motion to Proceed IFP and
22          Dismissing Complaint for Failing to State a Claim pursuant to 28 U.S.C.
            § 1915(e)(2) and § 1915A(b)) (Doc. No. 8); (S.D. Cal. July 17, 2018) (Order
23
            Dismissing Civil Action for Failing to State a Claim pursuant to 28 U.S.C.
24          § 1915(e)(2) and § 1915A and for Failing to Prosecute in Compliance with
25
26
27   3
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court dismisses a
     complaint on the ground that it fails to state a claim, and (2) the court grants leave to amend, and (3) the
28   plaintiff then fails to file an amended complaint, the dismissal counts as a strike under § 1915(g).”).
                                                          6
                                                                                          3:19-cv-00721-MMA-LL
1          Court Order requiring Amendment)) (Doc. No. 10) (strike three).
2          Accordingly, because Plaintiff has, while incarcerated, accumulated three “strikes”
3    pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced imminent
4    danger of serious physical injury at the time he filed his Complaint, he is not entitled to the
5    privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055; Rodriguez,
6    169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from
7    accessing the courts; it only precludes prisoners with a history of abusing the legal system
8    from continuing to abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745
9    F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of
10   privilege and not right.”).
11   IV.   Conclusion and Order
12         For the reasons explained, the Court:
13         (1)    DISMISSES this civil action sua sponte for failure to pay filing fees required
14   by 28 U.S.C. § 1914(a) and as frivolous pursuant to 28 U.S.C. § 1915A(b)(1);
15         (2)    CERTIFIES that an IFP appeal from this Order would also be frivolous and
16   therefore, not taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
17         (3)    DIRECTS the Clerk of Court to close the file.
18         IT IS SO ORDERED.
19   DATE: May 22, 2019                      _______________________________________
20                                           HON. MICHAEL M. ANELLO
                                             United States District Judge
21
22
23
24
25
26
27
28
                                                    7
                                                                                3:19-cv-00721-MMA-LL
